Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued (Remarks 5/25/21022, page 8, last paragraph and related arguments on page 9):
“Applicant's claims 1 and 9 require performing various steps for location determination of driver/rider, such as receiving Wi-Fi data packets, measuring and extracting CSI from the data packets, executing an AoA application, displaying location of the rider on a user display, etc. Importantly, these steps are performed in response to the location of the rider's mobile device being within a threshold distance. …. None of Applicant's claimed steps are disclosed in the prior art as being performed in response to the location of the rider's mobile device being within a threshold distance.” 
Response: McDavitt-Van Fleet discloses (column 5,lines 27 – 33): 
“The transportation orientation system may determine that the requester client device is within the threshold distance from the transportation vehicle and provide an indicator (e.g., a visual, auditory, or haptic alert) to the requester by way of the requester client device (and/or the transportation vehicle) that the requester client device is within the threshold distance”
Clearly, from the above, a distance threshold is used and then an indicator is provided to the requester. 
Adding other actions to the above, based on threshold distance is an obvious variation of the above or is obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E, F),  this is not considered patentable. The additional actions of receiving Wi-Fi data packets, measuring an extracting CSI, execute AOA application only make sense when the driver is close to the rider, since these steps would help the driver easily locate the rider. Doing them when the driver is several miles away is not what one of ordinary skill in the art would do, since in that case  GPS would be more useful in helping the driver get close to the rider.
Further, Wi-Fi has limited range and hence one of ordinary skill in the art would not do those steps when the driver is far away. Hence, McDavitt-Van Fleet’s method of using a distance threshold can easily be extended to additional steps listed in claim 1. 

Argument: Applicant argued (Remarks 5/25/21022, page 9, last paragraph):
“Finally, the Examiner's rationale for combining the references is "because using AOA would be useful in determining the direction of rider," which "would help the driver identify the rider quickly." This rationale is overly broad and conclusory.” 
Response: As stated in CTNF (3/16/2022, page 3), McDavitt-Van Fleet doesn’t disclose an AOA application. EP3492946A1 discloses this. Hence, when combined, the AOA method would allow the driver to properly identify the direction in which the rider is, when the driver is nearby (i.e. distance less than threshold). That itself, is motivation enough to  combine the two references and neither broad nor conclusory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7, 9 - 12, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDavitt-Van Fleet (US 9965960) in view of EP3492946 A1.

Regarding claim 1, McDavitt-Van Fleet discloses a system for assisting drivers and riders to find each other (Title; Abstract; Fig. 1; wherein the driver is the provider 106 and the rider is the requester 118; column 6, lines 48+), the system comprising:
a user interface (column 23, lines 6 - 9);
a storage (Fig. 12, element 1204; column 30, lines 59 - 60);
and at least one processor in communication with the user interface and the storage (Fig. 12, element 1202; column 30, lines 59 - 60), the at least one processor being programmed to:
receive a location of a rider's mobile device via GPS (column 4, lines, 6 – 9, 27 – 40; column 8, lines 21 – 27);
in response to the location of the rider's mobile device being within a threshold distance from a driver's mobile device (column 5, lines 21 – 33, 56 – 65; column 13, line 59 – column 14, line 9; column 25, lines 35 - 40):
and display, on the user interface, a coarse-grained location of the rider (column 17, lines 9 – 24; column 18, lines 8 – 23; Fig. 3 shows car location displayed on the user interface) 
McDavitt-Van Fleet does not disclose:
angle of arrival (AoA) application that, when executed, determines an angle of arrival of an incoming Wi-Fi signal;
receive Wi-Fi data packets from the rider's mobile device at the driver's mobile device,
measure and extract channel state information (CSI) from the received Wi-Fi data packets,
execute the AoA application to determine the angle of arrival based on the CSI,
location based on the determined angle of arrival.
In the same field of endeavor, however, EP3492946 A1 discloses:
angle of arrival (AoA) application that, when executed, determines an angle of arrival of an incoming Wi-Fi signal ([0064] discloses “the CI may be associated with information associated with a direction, angle of arrival (AoA), angle of a directional antenna, and/or a phase of the signal through the channel”),
receive Wi-Fi data packets from the rider's mobile device at the driver's mobile device ([0037] – [0038]; wherein the rider’s device is the type 1 device and the driver’s device is the type 2 device),
measure and extract channel state information (CSI) from the received Wi-Fi data packets ([0064]; wherein obtaining CI and CSI are disclosed and also disclosed is “The CI may be obtained from a communication hardware that is capable of providing the CI. The communication hardware may be a WiFi-capable ….”),
execute the AoA application to determine the angle of arrival based on the CSI ([0064] discloses “the CI may be associated with information associated with a direction, angle of arrival (AoA), angle of a directional antenna, and/or a phase of the signal through the channel”),
location based on the determined angle of arrival (inherent in above since AOA gives direction of rider).
McDavitt-Van Fleet discloses (column 5,lines 27 – 33): 
“The transportation orientation system may determine that the requester client device is within the threshold distance from the transportation vehicle and provide an indicator (e.g., a visual, auditory, or haptic alert) to the requester by way of the requester client device (and/or the transportation vehicle) that the requester client device is within the threshold distance”
Clearly, from the above, a distance threshold is used and then an indicator is provided to the requester. 
Adding other actions to the above, based on threshold distance is an obvious variation of the above or is obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E, F),  this is not considered patentable. The additional actions of receiving Wi-Fi data packets, measuring an extracting CSI, execute AOA application only make sense when the driver is close to the rider, since these steps would help the driver easily locate the rider. Doing them when the driver is several miles away is not what one of ordinary skill in the art would do, since in that case  GPS would be more useful in helping the driver get close to the rider.
Further, Wi-Fi has limited range and hence one of ordinary skill in the art would not do those steps when the driver is far away. Hence, McDavitt-Van Fleet’s method of using a distance threshold can easily be extended to additional steps listed in claim 1. 


Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by EP3492946 A1 in the system of McDavitt-Van Fleet because using AOA  would be useful in determining the direction of rider, as disclosed above. This would help the driver identify the rider quickly.

Regarding claim 2, McDavitt-Van Fleet discloses the user interface is part of the driver device (column 23, lines 6 – 9; Fig. 1, element 108 in driver’s vehicle).

Regarding claim 3, McDavitt-Van Fleet discloses, wherein the at least one processor is further programmed to, in response to the location of the rider's mobile device being within a threshold distance from the driver's mobile device, such that the coarse-grained location of the rider is displayed on the driver’s mobile device (column23, lines 6 – 9; column 25, lines 8 – 13).
McDavitt-Van Fleet discloses displaying on the driver’s mobile device, as above. Also, displaying it on a driver’s smartphone is obvious to try or an obvious variation of the above. Under Rationales for Obviousness (MPEP 2143, Rationales E & F), this is not considered patentable. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have a smartphone communicatively connected to the driver's mobile device, transmit the coarse-grained location of the rider from the driver's mobile device to the smartphone and also display the rider’s location on the driver’s smartphone because this would provide another means of display which may be useful sometimes e.g. if the driver temporarily exit his car.

Regarding claim 4, McDavitt-Van Fleet does not disclose the at least one processor is further programmed to, in response to the location of the rider's mobile device being within a threshold distance from the driver's mobile device, obtain radio frequency (RF) channel information from the Wi-Fi packets including at least signal strength information.
In the same field of endeavor, however, EP3492946 A1 discloses obtain radio frequency (RF) channel information from the Wi-Fi packets including at least signal strength information ([0063], 1st 2 lines).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by EP3492946 A1 in the system of McDavitt-Van Fleet because using signal strength would help determine the distance between the driver and the rider, as is well known in the art.

Regarding claim 5, McDavitt-Van Fleet that the rider's device can display a location of the driver's mobile device (column 17, lines 9 – 24; column 18, lines 8 – 23).
Determining AoA is done as in claim 1 above and transmitting AoA to the rider’s mobile device is inherent since that information is used to display the location of the driver on the rider’s mobile device, hence the rider mobile device has to have it.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the rider receives the AOA information, as this is used to display the location of the driver on the rider’s mobile device.

Regarding claim 7, McDavitt-Van Fleet discloses at least one processor is further configured to, in response to the location of the rider's mobile device being within a threshold distance from the driver's mobile device, determine a fine-grained location of the rider (Fig. 10, block 1010 discloses providing an updated indicator; column 27, lines 35 – 48; wherein fine-grained location is obtained by updating the location estimate). 
Use of angle of arrival to determine the direction is analyzed as in claim 1 above.

Claim 9 is similarly analyzed as claim 1, with claim 9 reciting method limitations. Wi-Fi antenna is inherent in  Wi-Fi, which is analyzed as in claim 1 above.

Claim 10 is similarly analyzed as claim 2 and claim 1 last limitation. 

Claim 11 is similarly analyzed as claim 3.

Claim 12 is similarly analyzed as claim 5.

Claim 14 is similarly analyzed as in claim 1.

Claim 16 is similarly analyzed as claim 1. Claim 16 also discloses a dashcam display. This would be equivalent to the driver’s mobile device. Wi-Fi antenna is inherent in Wi-Fi, which is analyzed as in claim 1 above.

Regarding claim 19, McDavitt-Van Fleet does not disclose the one or more Wi-Fi antennas is a plurality of antennas, and the AoA application uses, as input, a distance between the Wi-Fi antennas to determine the angle of arrival.
In the same field of endeavor, however, EP3492946 A1 discloses the one or more Wi-Fi antennas is a plurality of antennas ([0038], 1st 2 lines), and the AoA application uses, as input, a distance between the Wi-Fi antennas to determine the angle of arrival (([0064] discloses “the CI may be associated with information associated with a direction, angle of arrival (AoA), angle of a directional antenna, and/or a phase of the signal through the channel”; [0063], 1st 2 lines discloses the CI may be RSSI. So RSSI is used as part of CI, which is used to obtain AoA).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by EP3492946 A1 in the system of McDavitt-Van Fleet because using signal strength would help determine the distance  and angle between the driver and the rider, as is well known in the art.

Allowable Subject Matter
Claims 6, 8, 13, 15, 17 – 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to position determination:
WO2014168635 discloses determining an angle of direct path of a signal.
EP3695783A1 discloses method, apparatus, and system for wireless gait recognition
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632